Citation Nr: 0721549	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-23 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel












INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for bilateral hearing loss and assigned a 10 percent 
evaluation effective January 11, 2005.  Thereafter, the 
veteran appealed with respect to the initially assigned 
rating.  
The Board observes that the veteran filed a claim for 
entitlement to service connection for tinnitus in February 
2005, and that the RO initiated development of such claim.  
However, no rating decision has been issued.  As such, the 
veteran's claim of service connection for tinnitus is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  At a March 2005 audiological examination, the veteran 
demonstrated Level III hearing acuity in the right ear and 
Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, and Tables VI, VII (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for bilateral hearing loss 
in January 2005.  The initial decision issued in April 2005 
granted service connection for bilateral hearing loss and 
assigned an initial 10 percent disability rating, effective 
January 11, 2005.  The veteran thereafter appealed with 
respect to the initially assigned disability rating.  The 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent VCAA letters with regard to 
his original claim for service connection for bilateral 
hearing loss in January 2005 and March 2005, prior to the 
issuance of the April 2005 rating decision.  An additional 
VCAA letter was sent in May 2005 that advised him of VA's 
duties to notify and assist as relevant to his initial rating 
claim, and notified the veteran of the evidence necessary to 
substantiate a higher initial rating, in accordance with 
Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in January 2005, 
March 2005, and May 2005 advised him of the evidence 
necessary to establish service connection, and what evidence 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  
Additionally, the May 2005 letter informed him of what 
evidence was needed to substantiate his initial rating claim, 
namely that the evidence must show that his service-connected 
disability had gotten worse.  Pertinent to the fourth 
element, the January 2005 and May 2005 letters advised the 
veteran that, if he had any evidence in his possession that 
pertained to his claim to send it to VA.  Moreover, in March 
2006, the veteran was provided with additional notification 
pertinent to the evidence necessary to substantiate a 
disability rating and effective date in accordance with 
Dingess/Hartman, supra.

Thus, the Board concludes that, having received two VCAA 
notices prior to issuance of the original decision, the 
veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Further, after the May 2005 VCAA notice was provided, the 
veteran's initial rating claim was readjudicated and a 
statement of the case was provided to him in July 2005, such 
that he had the opportunity to respond to the remedial VCAA 
notice prior to the appeal reaching the Board.  

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  Indeed, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA treatment records, a 
VA examination report dated in March 2005, and a June 2005 VA 
opinion were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
identified no additional, relevant records that VA needs to 
obtain for an equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
March 2005.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the veteran's claim without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
assigned a 10 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.85, 4.86, Diagnostic Code 6100 (2006).  The veteran 
contends that his hearing loss is more severe than reflected 
by the currently assigned rating.     

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2006).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

The veteran submitted his claim for service connection in 
January 2005 and appealed the initial rating in April 2005.  
The Board observes that the veteran's VA disability 
evaluation records dated in July 1985 and January 1990 
reflect complaints of hearing loss in the right ear, and a 
September 2001 VA treatment record shows bilateral hearing 
loss.  He was afforded a VA examination in March 2005.  At 
such examination, he was diagnosed with mild to profound 
bilateral sensorineural hearing loss.  The pure tone 
thresholds recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
65
90
LEFT

45
60
65
85

The average decibel loss was 64 decibels in the right ear and 
64 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
84 percent in the left ear.  Using Table VI, these 
audiometric test results show the veteran had Level III 
hearing acuity in both ears.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level III hearing acuity in the right ear combined with Level 
III hearing acuity in the left ear does not result in a 
rating in excess of 10 percent.  Id.  As such, the Board 
finds that the veteran is not entitled to an initial rating 
in excess of 10 percent. 

The veteran has not submitted any evidence indicating that 
his hearing loss disability is more severe than at the March 
2005 VA audiological examination.  Therefore, the Board finds 
that the veteran's demonstrated levels of hearing impairment 
do not support an increased rating evaluation.  The Board 
acknowledges the veteran's statements that his bilateral 
hearing loss warrants a higher rating evaluation; however, 
the opinions and observations of the veteran alone cannot 
meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 
(1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2006).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the veteran experiences a level of hearing 
impairment entitled to a compensable rating.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral hearing 
loss, that doctrine is not applicable in this appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  
Therefore, the veteran's claim of entitlement to an increased 
rating must be denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


